  Case 13-29013         Doc 54     Filed 10/24/18 Entered 10/24/18 11:16:19              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-29013
         Valerie Roxanne Zabriskie

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/20/2013.

         2) The plan was confirmed on 10/01/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/14/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,425.00.

         10) Amount of unsecured claims discharged without payment: $148,760.34.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-29013       Doc 54        Filed 10/24/18 Entered 10/24/18 11:16:19                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $31,416.00
       Less amount refunded to debtor                            $515.98

NET RECEIPTS:                                                                                   $30,900.02


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,681.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,349.92
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,030.92

Attorney fees paid and disclosed by debtor:                  $319.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
A/R Concepts                     Unsecured          51.00           NA              NA            0.00       0.00
ADVANTAGE AUTO CLUB              Unsecured         109.00         90.00           90.00          18.32       0.00
AMERICOLLECT INC                 Unsecured         116.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         200.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured         200.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP               Unsecured          50.00           NA              NA            0.00       0.00
ASSET ACCEPTANCE LLC             Unsecured            NA       1,139.14        1,139.14        231.94        0.00
ATG CREDIT                       Unsecured         109.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         350.00      4,258.60        4,258.60        867.09        0.00
FIDELITY INFORMATION CORP        Unsecured         124.00           NA              NA            0.00       0.00
HEALTHCARE RECOVERY SOLUTION     Unsecured         160.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority          350.00        249.91          249.91        249.91        0.00
IL DEPT OF REVENUE               Unsecured            NA          54.80           54.80          11.16       0.00
ILLINOIS COLLECTION SVC          Unsecured      2,289.00            NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured         198.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured          52.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,270.00       1,270.58        1,270.58        258.70        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,108.00       1,108.24        1,108.24        225.65        0.00
LVNV FUNDING                     Unsecured            NA         213.60          213.60          43.49       0.00
MIDLAND FUNDING                  Unsecured      1,020.87            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      5,975.00     14,884.33        14,884.33      3,030.59        0.00
NCO FINANCIAL SYSTEMS            Unsecured         286.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS            Unsecured         214.00           NA              NA            0.00       0.00
NORTHWEST COMMUNITY HOSPITA      Unsecured         702.00      1,602.14        1,602.14        326.21        0.00
PELLETTIERI                      Unsecured         702.00           NA              NA            0.00       0.00
PELLETTIERI                      Unsecured         340.00           NA              NA            0.00       0.00
PELLETTIERI                      Unsecured         304.00           NA              NA            0.00       0.00
PELLETTIERI                      Unsecured         255.00           NA              NA            0.00       0.00
PREMIER BANK CARD                Unsecured         399.00           NA              NA            0.00       0.00
PROFFESSIONAL ACCOUNT MGMT       Unsecured          99.00           NA              NA            0.00       0.00
PROFFESSIONAL ACCOUNT MGMT       Unsecured      5,740.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-29013      Doc 54     Filed 10/24/18 Entered 10/24/18 11:16:19                    Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim           Claim         Claim       Principal        Int.
Name                             Class   Scheduled        Asserted      Allowed        Paid           Paid
PROFFESSIONAL ACCOUNT MGMT   Unsecured      1,180.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured      5,506.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured      5,313.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured      4,132.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured      3,099.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured     14,610.00       30,980.11     30,980.11      6,307.84          0.00
SALLIE MAE                   Unsecured      8,797.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured      6,328.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured      6,272.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured      6,161.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured      2,935.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured      2,712.00              NA           NA            0.00         0.00
SALLIE MAE                   Unsecured         427.00             NA           NA            0.00         0.00
ST IL TOLLWAY AUTHORITY      Unsecured      3,000.00         3,902.60     3,902.60        794.61          0.00
TD BANK USA                  Unsecured         635.00          635.88       635.88        129.47          0.00
TITLEMAX OF ILLINOIS         Unsecured            NA              NA        111.76          22.76         0.00
TITLEMAX OF ILLINOIS         Secured        4,000.00         4,111.76     4,000.00      4,000.00       401.67
US DEPT OF ED SALLIE MAE     Unsecured      9,147.00       43,955.21     43,955.21      8,949.69          0.00


Summary of Disbursements to Creditors:
                                                           Claim            Principal               Interest
                                                         Allowed                Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00              $0.00                  $0.00
      Mortgage Arrearage                                    $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                               $0.00              $0.00                  $0.00
      All Other Secured                                 $4,000.00          $4,000.00                $401.67
TOTAL SECURED:                                          $4,000.00          $4,000.00                $401.67

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00               $0.00                  $0.00
       Domestic Support Ongoing                            $0.00               $0.00                  $0.00
       All Other Priority                                $249.91             $249.91                  $0.00
TOTAL PRIORITY:                                          $249.91             $249.91                  $0.00

GENERAL UNSECURED PAYMENTS:                        $104,206.99           $21,217.52                   $0.00


Disbursements:

       Expenses of Administration                           $5,030.92
       Disbursements to Creditors                          $25,869.10

TOTAL DISBURSEMENTS :                                                                      $30,900.02



UST Form 101-13-FR-S (09/01/2009)
  Case 13-29013         Doc 54      Filed 10/24/18 Entered 10/24/18 11:16:19                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/24/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
